PER CURIAM
Appellant seeks reversal of a judgment committing her to the custody of the Mental Health Division based on a finding that she suffers from a mental disorder that renders her unable to provide for her basic personal needs. She argues that, among other things, the trial court committed reversible error in failing to provide her with the advice of rights required by ORS 426.100(1). The state concedes the error and that the error is not harmless and requires reversal. We agree and accept the state’s concession.
Reversed.